United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2665
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                      John Hunt,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: February 28, 2020
                             Filed: March 3, 2020
                                 [Unpublished]
                                ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     John Hunt appeals after he pleaded guilty to child exploitation and child
pornography offenses, and the district court1 sentenced him to a prison term within

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
the advisory sentencing guideline range. His counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967). Counsel argues that
the district court erred at sentencing in applying two guideline enhancements and in
considering a contested fact. Counsel also argues that the district court imposed a
substantively unreasonable prison term and abused its discretion in imposing a special
condition of supervised release.

       Upon careful review, we conclude that the district court did not err in applying
the enhancements. Specifically, the enhancement for material involving sadistic or
masochistic conduct applied because the offense involved material portraying
intercourse with a minor. See U.S.S.G. § 2G2.1(b)(4)(A); cf. United States v.
Belflower, 390 F.3d 560, 562 (8th Cir. 2004) (per curiam). The enhancement for
obstruction of justice applied based on threatening messages that Hunt sent to the
victim. See U.S.S.G. § 3C1.1, comment. (n.4(k)). Counsel’s suggestion that the
district court failed to make an express factual finding regarding a contested fact is
refuted by the record. R. Doc. 56, at 53, line 17.

       We further conclude that the district court did not impose a substantively
unreasonable prison term, as the court adequately based the sentence on the factors
listed in 18 U.S.C. § 3553(a), and we presume that a term within the advisory
guideline range is reasonable. See United States v. Callaway, 762 F.3d 754, 760 (8th
Cir. 2014). In addition, we conclude that the district court did not abuse its discretion
in imposing a special condition of supervised release that Hunt must seek
employment and work full time unless excused by the probation office. Cf. United
States v. Munoz, 812 F.3d 809, 819 (10th Cir. 2016).

       Finally, having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we affirm, and we
grant counsel leave to withdraw.
                        ______________________________

                                          -2-